This case originated in justice court, where judgment was for appellee; on appeal to county court of Shelby County, judgment was again for appellee, from which appellant has duly prosecuted its appeal to this court. The appeal presents some most interesting questions, which were exhaustively argued on submission. It is our conclusion that the judgment of the lower court should be affirmed, and it is so ordered. On authority of Associated Ind. Corporation et al. v. Gatling, 75 S.W.2d 294, and E. F. Kozielski v. W. H. Williams, 125 S.W.2d 1118, by this court, the affirmance is without written opinion.
Affirmed.